Exhibit 10.2(1)(e)

FIFTH AMENDMENT
TO THE
A. H. BELO
SAVINGS PLAN

A. H. Belo Corporation, a Delaware corporation (the “Company”), pursuant to its
authority to amend the A. H. Belo Savings Plan (the “Plan”) contained in
Article 15 of the Plan, hereby adopts this Fifth Amendment to the A. H. Belo
Savings Plan as amended and restated January 1, 2015 (the “Plan”) effective as
provided herein.

1.Section 7.3 of the Plan is amended and restated and replaced in its entirety
effective on and after December 31, 2018 to read as follows:

7.3Hardship Distributions.

(a)General Rule for Hardship Distributions made prior to January 1, 2019.

(i)A Participant who has not terminated employment may request a distribution
from his Deferral Contribution Account or his Rollover Account in the event of
his hardship prior to January 1, 2019; provided, however that a Participant who
was a participant in the Denton Publishing Company Retirement Plan on
December 31, 1999, may request such a distribution only with respect to his
Deferral Contributions made after December 31, 1999, or his Rollover Account.  A
hardship distribution taken prior to January 1, 2019 will be on account of
hardship only if the distribution is necessary to satisfy an immediate and heavy
financial need of the Participant, as defined below, and satisfies all other
requirements of this Section 7.3(a) through (c), (g) and (h).  Pursuant to
Section 3.1(b) or Section 3.2(b), whichever applies, a Participant’s Deferral
Contributions will automatically be suspended for a six-month period after the
date on which such Participant receives a distribution on account of hardship,
except that a hardship distribution taken between July 1, 2018 and December 31,
2018 shall only result in a Participant's Deferral Contributions ceasing until
December 31, 2018, and for such hardship distributions, the Participant's
Deferral Contributions shall resume automatically on compensation earned on or
after January 1, 2019 unless the Participant elects to not resume such Deferral
Contributions as of January 1, 2019.

(ii)Alternate Payees are not eligible for a hardship distribution from the Plan.

(b)Deemed Financial Need for Hardship Distribution made prior to January 1,
2019.  For purposes of subsections (a) through (c) of this Section 7.3, a
hardship distribution requested prior to January 1, 2019 is made on account of
an immediate and heavy financial need of the Participant only if the
distribution is for (i) the payment of expenses for (or necessary to
obtain) medical care that would be deductible under Code



 

--------------------------------------------------------------------------------

 

 

section 213(d) (determined without regard to whether the expenses exceed 10% of
adjusted gross income); (ii) costs directly related to the purchase of a
principal residence for the Participant (excluding mortgage payments); (iii) the
payment of tuition, related educational fees and room and board expenses for the
next 12 months of post-secondary education for the Participant, his spouse,
children or dependents (as defined in Code section 152 and, for taxable years
beginning on or after January 1, 2005, without regard to Code sections
152(b)(1), 152(b)(2) or 152(d)(1)(B)); (iv) payments necessary to prevent the
eviction of the Participant from his principal residence or foreclosure on the
mortgage of the Participant’s principal residence; (v) the payment of burial or
funeral expenses of the Participant’s deceased parent, spouse, children or
dependents (as defined in Code section 152 and, for taxable years beginning on
or after January 1, 2005, without regard to Code section 152(d)(1)(B)); or
(vi) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income) and for
hardship withdrawal requests on a casualty loss shall be determined without
regard to Code section 165(h)(4) and whether the loss exceeds 10% of adjusted
gross income.



(c)Reasonable Reliance Test for Hardship Distributions made prior to January 1,
2019.  A hardship distribution request made prior to January 1, 2019 will be
considered necessary to satisfy an immediate and heavy financial need of the
Participant only if all three of the following requirements are
satisfied:  (i) the distribution is not in excess of the amount required to
relieve the immediate and heavy financial need of the Participant (taking into
account the taxable nature of the distribution); (ii) the Participant represents
in writing, in accordance with procedures established by the Committee, that the
need cannot be relieved in whole or in part through reimbursement or
compensation by insurance or otherwise, by reasonable liquidation of the
Participant’s assets, to the extent such liquidation would not itself cause an
immediate and heavy financial need, by cessation of Deferral Contributions under
the Plan, or by distributions other than hardship distributions or nontaxable
(at the time of the loan) loans from the Plan and any other plans maintained by
any Controlled Group Member or any other entity by which the Participant is
employed, or relieved in whole by borrowing from commercial sources on
reasonable commercial terms; and (iii) the Committee determines that it can
reasonably rely on the Participant’s representation.

﻿

 (d)General Rule for Hardship Distributions made on or after January 1, 2019.

(i)A Participant who has not terminated employment may request a hardship
distribution on or after January 1, 2019 from his Deferral Contribution Account
or his Rollover Account in the event of his hardship; provided, however that a
Participant who was a participant in the Denton Publishing Company Retirement
Plan on December 31, 1999, may request such a distribution only with respect to
his Deferral Contributions made after December 31, 1999, or his Rollover
Account.  A distribution will be on account of hardship only if the distribution
is necessary to satisfy an immediate and heavy financial need of the
Participant, as defined below, and satisfies all other requirements of
subsections (d) through (h) of this Section 7.3.  Pursuant to Section 3.1(b) or
Section 3.2(b), whichever applies.



2

 

--------------------------------------------------------------------------------

 

 

(ii)Alternate Payees are not eligible for a hardship distribution from the Plan.

(e)Deemed Financial Need for Hardship Distributions made on or after January 1,
2019.  For purposes of subsections (d) through (f) of this Section 7.3, a
hardship distribution requested on or after January 1, 2019 is made on account
of an immediate and heavy financial need of the Participant only if the
distribution is for (i) the payment of expenses for (or necessary to
obtain) medical care that would be deductible under Code
section 213(d) (determined without regard to whether the expenses exceed 10% of
adjusted gross income) for the Participant, spouse, child or dependent or
Primary Beneficiary; (ii) costs directly related to the purchase of a principal
residence for the Participant (excluding mortgage payments); (iii) the payment
of tuition, related educational fees and room and board expenses for the next 12
months of post-secondary education for the Participant, his spouse, children or
dependents (as defined in Code section 152 or for the Participant's Primary
Beneficiary and, for taxable years beginning on or after January 1, 2005,
without regard to Code sections 152(b)(1), 152(b)(2) or 152(d)(1)(B));
(iv) payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of the Participant’s
principal residence; (v) the payment of burial or funeral expenses of the
Participant’s deceased parent, spouse, children or dependents (as defined in
Code section 152 and, for taxable years beginning on or after January 1, 2005,
without regard to Code section 152(d)(1)(B)) or for the Participant's deceased
Primary Beneficiary; (vi) expenses for the repair of damage to the Participant’s
principal residence that would qualify for the casualty deduction under Code
section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income) and determined without regard to Code section 165(h)(5);
or (vii) for expenses and losses incurred by the Participant on account of a
disaster declared by the Federal Emergency Management Agency (FEMA) under the
Robert T. Stafford Disaster Relief and Emergency Assistance Act; Pub. L.
100-707, provided that the Participant's principal residence or principal place
of employment at the time of the disaster was located in an area designated by
FEMA as eligible for individual assistance with respect to the disaster. Such
distribution shall be limited to the amount necessary to satisfy an immediate
and heavy financial need and which is not in excess of the amount of such need
(including any amounts necessary to pay federal, state or local income taxes or
penalties reasonably anticipated to result from the distribution).

(f)Reasonable Reliance Test for Hardship Distributions made on or after January
1, 2019.  A hardship distribution requested on or after January 1, 2019 will be
considered necessary to satisfy an immediate and heavy financial need of the
Participant only if all three of the following requirements are
satisfied:  (i) the distribution is not in excess of the amount required to
relieve the immediate and heavy financial need of the Participant (taking into
account the taxable nature of the distribution); (ii) the Participant represents
in writing, in accordance with procedures established by the Committee, that the
need cannot be relieved in whole or in part through cash or other liquid assets,
by distributions other than hardship distributions from the Plan and any other
plans maintained by any Controlled Group Member or any other entity by which the
Participant is employed; and (iii) the Committee determines that it can
reasonably rely on the Participant’s representation.

﻿





3

 

--------------------------------------------------------------------------------

 

 

(g)Accounts Funding Hardship Withdrawals.  A hardship withdrawal approved under
either subsections (a) through (c) or (d) through (f) of Section 7.3 shall be
paid pro-rata out of the following accounts to the extent the Participant has
funds in such accounts:

﻿

·



Deferral Contribution Account – Pre-tax contribution subaccount (Employee
Pre-Tax);

·



Deferral Contribution Account – ROTH contribution subaccount (ROTH Basic);

·



Unmatched Compensation deferral;

·



Rollover;

·



After-tax Rollover;

·



ROTH Rollover.

﻿

(h)Minimum Hardship Withdrawal.  A hardship withdrawal under subsections (a)
through (c) or (d) through (f) of this Section 7.3 shall only be permitted in an
amount greater than or equal to $500 and only in $100 increments above such $500
minimum. A request for hardship withdrawal which is not in such an increment
shall be rounded down to the next lowest $100 increment above $500, or to $500.

﻿

2.Section 1.32B is added to the Plan immediately following Section 1.32A to read
as follows:

1.32B Primary Beneficiary. For purposes of Section 7.3, the Primary Beneficiary
shall mean the individual who is properly named the beneficiary on a beneficiary
designation or who is the beneficiary under Article 8 of the Plan and who has an
unconditional right, upon the Participant's death, to all or a portion of the
Participant's Account under the Plan.

﻿

3.No other provision of the Plan is amended by this Fifth Amendment to the Plan.

Executed at Dallas, Texas, this 27 day of November, 2018.

﻿

4/30/2019

 

 

 

﻿

﻿

 

 

 

 

A. H. BELO CORPORATION

 

 

 

 

By:

/s/

Katy Murray

 

Name:

 

Katy Murray

 

Title:

 

Chief Financial Officer

 

 

 

﻿

﻿

﻿



4

 

--------------------------------------------------------------------------------